Title: From Benjamin Franklin to Mesmer, 23 May 1784
From: Franklin, Benjamin
To: Mesmer, Franz Anton



Passy, ce 23 Mai 1784.


Copie de la Réponse de M. Franklin
J’ai reçu, Mr, la Lettre que vous m’avez fait l’honneur de m’écrire le 14 de ce mois, et le Mémoire que l’accompagnoit concernant M. D’Eslon. J’ai communiqué la Lettre ainsi que le Mémoire aux autres Commissaires, comme vous le desiriez et ils m’ont chargé de vous faire savoir, qu’en entendant M. D’Eslon, ils se bornent simplement à l’exécution de leur Commission, conformément au vœu du Gouvernement.
J’ai l’honneur d’être Mr, Votre très humble et très Obeissant Serviteur,

Signé Franklin


